Citation Nr: 0709785	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from October 1965 to March 
1969.  He was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California, which denied entitlement to service 
connection for PTSD.  

In an April 2004 statement, the veteran appears to be raising 
the issue of entitlement to service connection for hearing 
loss, a back disability and a right shoulder disability.  
These issues are referred to the RO for appropriate action.  

The Board notes that in December 2004, the veteran's 
representative submitted additional evidence to the RO 
without waiver of the RO's initial review of this evidence.  
The additional evidence consisted of information from the 
internet regarding the USS Regulas.  The Board finds that 
this evidence is duplicative since the evidence of record 
already establishes that the veteran served on the USS 
Regulas and he was awarded a Vietnam Service Medal and a 
Vietnam Campaign Medal for this service.  Therefore, the 
Board finds that the solicitation of a waiver and/or remand 
for the RO's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The medical evidence establishes a current diagnosis of 
PTSD based on the veteran's claimed in-service stressors.    

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat. 

3.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126, 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection 
for PTSD.  The letter asked the veteran to describe and 
provide details of the stressor event for the claim of 
service connection for PTSD.  The VCAA letter informed the 
veteran as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  The veteran was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was provided the March 2004 VCAA 
notice prior to the initial adjudication of the claim. 

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, element (1) is not at issue.  Regarding 
elements (2) and (3) (current existence of a disability and 
relationship of such disability to the veteran's service), 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, the Board notes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board finds that the duty to assist has been met.  The 
veteran's service medical records and service personnel 
records are associated with the claims file.  The veteran's 
treatment records from K.P. were obtained.  The veteran 
submitted statements from his psychologist at a Vet Center.  
There is no identified relevant evidence that has not been 
accounted for.  

The veteran submitted two statements describing his stressor 
events.  However, as will be discussed in greater detail 
below, the RO did not forward the information about the 
veteran's claimed stressor events to the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research) for 
corroboration because the veteran did not report stressors 
that could be verified by military records or he did not 
report specific information of the stressor events so that a 
search could be conducted.  For example, although the veteran 
identified the locations at which several of his stressors 
occurred, he did not report the dates of the stressors within 
a 2-month period as the RO advised him was necessary in the 
March 2004 letter.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); Charles 
v. Principi, 16 Vet. App. 370 (2002).

In the present case, there is competent evidence of a current 
diagnosis of PTSD.  However, as discussed in detail below, 
the veteran did not provide sufficient evidence of the in-
service stressors.  Because of this lack of evidence, VA is 
unable to obtain evidence which may corroborate the veteran's 
account of the stressor incident and is unable to obtain a 
medical opinion from a mental health professional as to 
whether the PTSD is due to the stressor event.  Absent 
corroborating evidence that an in-service stressor actually 
occurred, any medical opinion based on his unverified 
stressors would lack probative value, and would, essentially, 
be moot.  Therefore, an examination or medical opinion is not 
warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The record contains evidence in support of one of the three 
elements necessary for service connection for PTSD under 38 
C.F.R. § 3.304(f).  

The record shows that PTSD has been diagnosed.  The July 2004 
statement from a clinical psychologist at a Vet Center 
indicates that the veteran meets the DSM-IV criteria for 
PTSD.  The psychologist relates the diagnosis of PTSD to the 
veteran's active duty service.  

The veteran submitted written statements in which he 
described his stressor events.  In a February 2004 statement, 
the veteran stated that he saw a massive amount of dead 
people in Vietnam.  He stated that he saw a decomposing body 
of a Vietnamese man and bodies of dead children.  The veteran 
reported that he made four trips into combat duty.  In an 
April 2004 statement, the veteran stated that he made four 
trips to Vietnam.  He went to Da Nang, An Thoi, Cam Ranh Bay, 
Mekong Delta, and Saigon River/Tonkin Gulf, and Vung Tau from 
1966 to 1968.  The veteran stated that he witnessed numerous 
deaths while in Vietnam.  In the July 2004 statement, the 
clinical psychologist from at a Vet Center indicated that the 
veteran reported that he served on four tours to Vietnam for 
a total of 16 months in the combat theater.  The veteran 
reported being exposed to dead bodies in Da Nang, the Mekong 
Delta, and Cam Ranh Bay.  The veteran reported that during 
each tour, he was sent to land to help deliver supplies to 
ground troops.  He reported that 50 Marines escorted the 
group and during one of these runs, while filling up a 
canteen at a lake, the veteran saw three dead enemy bodies 
with maggots in them.  Another time, the group was shot at 
during an ambush and the veteran had to fire his weapon at 
the Viet Cong.  The veteran reported that two Marines were 
killed.  He also reported that during another run, two 
Marines were impaled in the legs by punji sticks.   

The service records show that the veteran served aboard the 
USS Regulas AF57 from March 1966 to March 1968.  The service 
records indicate that the veteran was authorized to wear the 
Vietnam Service Medal and the Vietnam Campaign Medal for 
service aboard the USS Regulas.  His military occupation was 
commissary man (CS-0000).  

Although the veteran asserts that he engaged in combat with 
the enemy, there is no indication in the service records that 
the veteran was awarded a medal indicative of combat.  It 
must be emphasized that an award of the Vietnam Service Medal 
or Vietnam Campaign Medal by themselves does not establish 
that an individual participated in "combat with the enemy " 
since the awards merely recognize service in the theater or 
area of operations of Vietnam.  The Vietnam Service Medal and 
Vietnam Campaign Medal were awarded to personnel who did not 
physically serve in Vietnam.  Since there is no evidence that 
the veteran engaged in combat, there must be credible 
supporting evidence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  

The veteran's statements, or those of medical professionals, 
cannot fulfill this requirement.  Moreau v. Brown, at 395-
396; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).  

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  Regarding the 
stressor events involving seeing dead bodies of Vietnamese 
people or the enemy, the RO is unable to verify this 
stressor.  The JSRRC is able to search for corroborating 
evidence of US troop casualties if a claimant provides 
specific information such as name of the person involved, 
unit designation, and the date and location of the casualty.  
The JSRRC is unable to obtain corroborating evidence of 
civilian or enemy deaths.  

The veteran also reported that he made four trips to Vietnam 
and he went to Da Nang, An Thoi, Cam Ranh Bay, Mekong Delta, 
and Saigon River/Tonkin Gulf, and Vung Tau from 1966 to 1968.  
The veteran reported that during each tour, he was sent to 
land to help deliver supplies to ground troops.  He reported 
that 50 Marines escorted the group and the group was shot at 
during an ambush and the veteran had to fire his weapon at 
the Viet Cong.  The veteran reported that two Marines were 
killed.  He also reported that during another run, two 
Marines were impaled in the legs by punji sticks.  See the 
July 2004 statement, the clinical psychologist at a Vet 
Center. 

The Board notes that in the March 2004 VCAA notice letter, 
the RO requested the veteran to specify in detail the 
circumstances surrounding his claimed stressor events 
including the date and location of each event, the unit the 
veteran was assigned to at the time, and the full names of 
the individuals participating in the event.  The RO asked the 
veteran to provide a two month date range for the stressor 
events.  The veteran did not provide specific details of the 
claimed stressors events.  He only gave the RO a two year 
time period for the time he claimed to be in Vietnam.  He did 
not provide the dates, by a two month range, location, or 
unit designations for the stressor events.  He did not 
provide the full names of Marines killed in action or who 
were injured by the punji sticks.  Without this information, 
the RO is unable to search for corroborating evidence of the 
stressor events.  The information provided by the veteran is 
insufficient for the purpose of conducting meaningful 
research for corroborating evidence on behalf of the veteran.  
In order for the RO and JSRRC to conduct research concerning 
specific incidents and casualties, the veteran must provide 
detailed, specific information about the incidents.    

The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, if the veteran does not reveal the alleged 
stressors, together with the dates and places, there is no 
way to corroborate, or even attempt to corroborate, the 
information.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, the service records do not corroborate the 
veteran's statements, he has not supplied the necessary 
details to verify that any stressor events took place, and 
the RO was not able to assist the veteran with the 
verification of the alleged stressors.  As such, the Board 
determines that the veteran's claimed stressors have not been 
verified by competent evidence.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed inservice stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


